Citation Nr: 9911430	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The veteran served on active duty from June to August 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which found that the claim was not 
well-grounded.

In December 1996, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he 
originate his claim of entitlement to service connection for 
hypertension.  As part of this claim, the veteran reported 
that he had received treatment for his hypertension at the VA 
Outpatient Clinic (VAOPC) in Evansville, Indiana, for the 
past year and a half.  

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999.  At that hearing, 
the veteran testified that his service medical records were 
incomplete.  He testified that he was treated and diagnosed 
with hypertension during his period of active service.  
Additionally, he testified that he had made several attempts 
to obtain additional records through the Evansville VAOPC, 
but that he was informed that his records may have been 
destroyed in a fire.  It is noted that no such statement is 
on file.  Further, the veteran testified that he first sought 
treatment at the Evansville VAOPC approximately 4 years 
earlier, and that this facility had records which would 
document his hypertension and heart problems.

A review of the documents assembled for the Board's review 
does not show that a request for records was ever made to the 
Evansville VAOPC.

Normally, there is no duty to assist when the veteran has not 
submitted a well-grounded claim, and in such a case the Board 
would be without jurisdiction to remand the case for 
additional development.  See McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  However, an exception exists to this general rule in 
a case where the veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992), any such records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not on file.

Based on the foregoing, the Board has no choice but to REMAND 
the case for the following action:

1.  The RO should obtain complete medical 
records concerning the veteran from the 
VAOPC in Evansville, Indiana.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records.

3.  If any medical records are obtained 
which support the requirements for a 
well-grounded claim, the RO should do 
whatever further development is deemed 
appropriate under the circumstances.

When this development has been completed, the RO should 
readjudicate the issue of entitlement to service connection 
for hypertension.  If the benefit sought on appeal is not 
granted, the veteran and his representative should be given a 
supplemental statement of the case with regard to the 
additional development and should also be afforded an 
opportunity to respond.  The record should be returned to the 
Board for further appellate consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


